Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered March 28, 1978, convicting him of robbery in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although it was improper for a police officer witness to testify, on cross-examination by defendant, that defendant had admitted firing a gun, where that statement had been suppressed, the court immediately sustained an objection, struck that testimony from the record and gave a curative instruction to the jury. Moreover, in view of the overwhelming evidence of defendant’s guilt, including eyewitness testimony, we are convinced that any error was harmless beyond a reasonable doubt (People v Jones, 47 NY2d 528). Further, the denial, without a hearing, of defendant’s motion to dismiss the indictment based on the denial of his statutory speedy trial rights (CPL 30.30) was proper since it was clear from the record that a significant portion of the delay during the approximately 15-month period between arrest and trial was excludable (CPL 30.30, subd 4, par [a]) (a period of over one and one-half months during which defendant’s motion to suppress was under consideration) and defendant failed to establish that there remained a sufficient unexcluded period (see People v Lomax, 50 NY2d 351). We have also considered defendant’s constitutional speedy trial claim and find that, under all of the circumstances, there was no denial of his constitutional right to a speedy trial (People v Taranovich, 37 NY2d 442). We have examined defendant’s other contentions and find them to be without merit. Margett, J. P., O’Connor, Weinstein and Thompson, JJ., concur.